IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               November 17, 2015 Session

             CONNIE REGULI, ET AL. v. SHARON GUFFEE, ET AL.

               Appeal from the Chancery Court for Williamson County
                   No. 43198 Joseph A. Woodruff, Chancellor
                      ___________________________________

                No. M2015-00188-COA-R3-CV – Filed October 28, 2016
                      ___________________________________

An attorney, representing herself, filed suit against a juvenile court judge and clerk after she
was prevented from accessing recordings of juvenile court proceedings to which she claimed
she was entitled under state law. She sought a writ of mandamus and a judgment declaring
the juvenile court local rule, under which the judge denied her requests, invalid. The attorney
amended her complaint, joining four clients that she had previously represented before the
juvenile court. The judge and clerk then filed a motion to dismiss, which the chancery court
granted. We conclude, as did the chancery court, that two of the plaintiffs lacked standing
and that state law does not entitle plaintiffs to the recordings. Therefore, we affirm the
chancery court‟s dismissal of the amended complaint.

  Tenn. R. App. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and ANDY D. BENNETT, J., joined.

Connie Reguli, Brentwood, Tennessee, for the appellants, Connie Reguli, Elizabeth Harris,
Roy Leon Matlock, Jr., Michael Nalepka, and Debra McLauren.

Lisa M. Carson, Franklin, Tennessee, for the appellees, Sharon Guffee, and Brenda Hyden.


                                          OPINION

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Connie Reguli is an attorney licensed to practice law in the State of
Tennessee. Specifically, she practices family law in Middle Tennessee and has represented
clients on matters in the Juvenile Court of Williamson County. On May 27, 2014,
Ms. Reguli, representing herself, filed a complaint with the Chancery Court of Williamson
County. She named Juvenile Court Clerk, Brenda Hyden (“Clerk Hyden”), and Juvenile
Court Judge, the Honorable Sharon E. Guffee (“Judge Guffee”) (collectively “Defendants”),
as defendants.

       The complaint alleged Defendants wrongfully withheld video recordings of juvenile
court proceedings from Ms. Reguli and several of her clients in the past and might do so
again in the future. According to the complaint, Judge Guffee denied Ms. Reguli‟s request
for such recordings under Rule 8 of the Local Rules of Practice for Williamson County
Juvenile Court. Local Rule 8 states:

       All proceedings shall be recorded by the Juvenile Court Clerk. Audio/video
       recordings will be maintained by the Court for a period of one (1) year. In the
       discretion of the Court, copies of audio recordings may be released to attorneys
       of record or court reporters. Any such party who desires to obtain a copy of a
       recording shall submit a written request to the Court, setting forth the reasons
       supporting the party‟s need to review the recording.

Despite Local Rule 8, Ms. Reguli claimed she was entitled to the recordings under Tennessee
Code Annotated § 37-1-153(a) (2014), which provides:

       Except in cases arising under § 37-1-146, all files and records of the court in a
       proceeding under this part are open to inspection only by:

       (1) The judge, officers and professional staff of the court;

       (2) The parties to the proceeding and their counsel and representatives;

       (3) A public or private agency or institution providing supervision or having
       custody of the child under order of the court;

       (4) A court and its probation and other officials or professional staff and the
       attorney for the defendant for use in preparing a presentence report in a
       criminal case in which the defendant is convicted and who prior thereto had
       been a party to the proceeding in juvenile court; and

       (5) With permission of the court, any other person or agency or institution
       having a legitimate interest in the proceeding or in the work of the court.

       Ms. Reguli sought relief under Tennessee‟s Declaratory Judgment Act, requesting
both a declaration that section 37-1-153(a) entitled her and her clients to the recordings and
that Local Rule 8 is invalid as contrary to state law. She also sought a writ of mandamus
                                              2
against Defendants, ordering them to produce the video recordings. Defendants filed an
answer and also moved to dismiss, arguing Ms. Reguli lacked standing, that the matter was
discretionary and not properly the subject of a writ of mandamus, and that the complaint did
not establish the existence of a proper case or controversy.

       Ms. Reguli filed an amended complaint on August 28, 2014, naming four additional
plaintiffs (collectively “Plaintiffs”), all of whom Ms. Reguli represented in proceedings
before the juvenile court. The amended complaint asserted that all four are parents who
continue to have minor children potentially subject to the jurisdiction of the Williamson
County Juvenile Court.

      First, the amended complaint joined Betty Harris, the mother of a minor child who was
involved with the juvenile court system. As a result of the juvenile court proceedings, the
child‟s guardian ad litem purportedly initiated a dependency and neglect proceeding against
Ms. Harris, alleging she was incompetent to make medical decisions for her son. Though
Ms. Reguli did not yet represent her at the time, Plaintiffs claim Ms. Harris personally
requested copies of the video recordings of the proceedings involving her son, but Judge
Guffee denied her request.

      Next, the amended complaint listed Roy Matlock, who was represented by Ms. Reguli.
Mr. Matlock allegedly had two children before the juvenile court on unruly and delinquent
charges at the time of filing. However, neither Ms. Reguli nor Mr. Matlock requested video
recordings from Judge Guffee “since he is also represented by Ms. Reguli who has been told
repeatedly the Juvenile Court videos will not be provided.”

       Finally, the amended complaint added Debra McLauren and Michael Nalepka as
plaintiffs. Ms. Reguli allegedly represented Ms. McLauren and Mr. Nalepka in dependency
and neglect proceedings related to their two minor children, and one of the proceedings was
still pending before the juvenile court at the time of filing. According to the amended
complaint, Ms. Reguli requested video recordings of the proceedings, and when Judge
Guffee denied her, she renewed the request and was denied a second time.

       On September 25, 2014, Defendants answered and filed a motion to dismiss the
amended complaint. The chancery court granted the motion to dismiss. In dismissing the
case, the court found that Ms. Reguli lacked standing, that Mr. Matlock failed to establish a
case or controversy, and that Local Rule 8 did not violate Tennessee Code Annotated § 37-1-
153. Regarding the declaratory judgment action, the court also found that Judge Guffee was
entitled to judicial immunity and Clerk Hyden was entitled to quasi-judicial immunity. In
addition, the court found that issuing a writ of mandamus was not appropriate because
adequate alternative means of relief were available to the plaintiffs. Plaintiffs filed a timely
appeal to this Court.

                                               3
                                         II. ANALYSIS

        A Rule 12.02(6) motion to dismiss “challenges only the legal sufficiency of the
complaint, not the strength of the plaintiff‟s proof or evidence.” Webb v. Nashville Area
Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011). Therefore, “[t]he resolution
of a 12.02(6) motion to dismiss is determined by an examination of the pleadings alone.” Id.
 In considering a 12.02(6) motion, courts must “construe the complaint liberally, presuming
all factual allegations to be true and giving the plaintiff the benefit of all reasonable
inferences.” Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696 (Tenn. 2002).
The complaint should not be dismissed unless it appears that the plaintiff can prove no set of
facts in support of his or her claim that would warrant relief. Doe v. Sundquist, 2 S.W.3d
919, 922 (Tenn. 1999). Making such a determination presents a question of law, and our
review of a trial court‟s determinations on issues of law is de novo, with no presumption of
correctness. Id.

                                         A. STANDING

        In dismissing the case, the chancery court found that Ms. Reguli lacked standing and
that Mr. Matlock failed to establish a case or controversy. So, at the outset, we consider
whether Ms. Reguli and Mr. Matlock had standing to bring their claims for declaratory
judgment and writ of mandamus. Standing is a threshold requirement for actions seeking
declaratory relief as well as those for writs of mandamus. Colonial Pipeline Co. v. Morgan,
263 S.W.3d 827, 838 (Tenn. 2008) (noting the “justiciability doctrines of standing, ripeness,
mootness, and political question continue as viable defenses” to declaratory judgment
actions); Sachs v. Shelby Cty. Election Comm’n, 525 S.W.2d 672, 674 (Tenn. 1975) (finding
plaintiff lacked standing to bring an action for writ of mandamus). A defendant may raise
lack of standing as a defense in a 12.02(6) motion to dismiss. Knierim v. Leatherwood, 542
S.W.2d 806, 808 (Tenn. 1976).

        In deciding an issue of standing, a judge-made doctrine, we “may and properly should
refuse to entertain an action at the instance of one whose rights have not been invaded or
infringed.” Mayhew v. Wilder, 46 S.W.3d 760, 767 (Tenn. Ct. App. 2001) (quoting 59 Am.
Jur. 2d Parties § 30 (1987)). Three elements are required to establish constitutional standing,
which is at issue in this case: (1) the party bringing the claim must suffer a distinct and
palpable injury; (2) there must be a causal connection between the alleged injury and the
conduct challenged; and (3) the injury must be redressable through a favorable decision of
the court. City of Memphis v. Hargett, 414 S.W.3d 88, 98 (Tenn. 2013) “Although a
plaintiff in a declaratory judgment action need not show a present injury, an actual „case‟ or
„controversy‟ is still required.” Colonial Pipeline Co., 263 S.W.3d at 837-38 (citing
Cardinal Chem. Co. v. Morton Int’l, 508 U.S. 83, 95 (1993)). In other words, “a plaintiff
seeking a declaratory judgment „must allege facts which show he has a real, as contrasted
with a theoretical, interest in the question to be decided and that he is seeking to vindicate an
                                                 4
existing right under presently existing facts.‟” Johnston v. Swing, No. M2012-01760-COA-
R3-CV, 2013 WL 3941026, at *5 (Tenn. Ct. App. July 26, 2013) (quoting Burkett v. Ashley,
535 S.W.2d 332, 333 (Tenn. 1976)).

       The chancery court found Ms. Reguli did not have a sufficient personal stake or
interest in the outcome of the litigation to confer standing. We agree. In her amended
complaint, Ms. Reguli claimed the recordings “are necessary and material to Reguli‟s
protection of the interests of her client and her client‟s children.” However, she did not
allege any personal interest in the outcome of this lawsuit. On appeal, Ms. Reguli argues that
she, as an attorney who requested video recordings of court proceedings, has standing
because Tennessee Code Annotated § 37-1-153(a)(2) allows inspection of files and records
by “parties to the proceeding and their counsel and representatives.” We do not find this
argument persuasive. Although the statute permits inspection by counsel, such permission is
granted to a party‟s attorney in representative capacity only. Thus, Ms. Reguli failed to
show, or even allege, that she is “seeking to vindicate an existing right.” See Johnston, 2013
WL 3941026, at *6 (finding attorney lacked standing to challenge Parks and Recreation
Board rule, which prohibited him from speaking on behalf of clients during meetings).1

       The chancery court also found Mr. Matlock did not suffer a concrete injury, or
otherwise show an actual case or controversy. Again, we must agree. The amended
complaint includes no allegation that Mr. Matlock requested video recordings from
Defendants. In fact, Plaintiffs admit in the amended complaint that no such request was
made by Mr. Matlock or on his behalf. We conclude Mr. Matlock has not shown that he is
“seeking to vindicate an existing right under presently existing facts.” See Burkett, 535
S.W.2d at 333 (finding plaintiff lacked standing to seek a declaratory judgment regarding the
constitutionality of alimony statutes in absence of an allegation that he requested alimony).

               B. CLAIMS FOR DECLARATORY RELIEF AND WRIT OF MANDAMUS

      Next, we consider the claims of the remaining Plaintiffs—Ms. Harris, Ms. McLauren,
and Mr. Nalepka. As stated above, the amended complaint sought a writ of mandamus, a
declaration that Tennessee Code Annotated § 37-1-153(a) entitles Plaintiffs to recordings of
juvenile court proceedings and a declaration that Local Rule 8, which gives the juvenile court

        1
          The chancery court also found that Ms. Reguli did not meet the requirements for third-party standing.
 Though Plaintiffs do not address this issue in their brief, we agree with the chancery court‟s finding. The
attorney-client relationship in this case is not sufficient for the purposes of third-party standing. See Lambert v.
Turner, 525 F.2d 1101, 1102 (6th Cir. 1975) (holding legal services attorneys lacked standing to seek an
injunction against juvenile judge on behalf of future or potential clients); cf. Caplin & Drysdale, Chartered v.
United States, 491 U.S. 617, 623 n.3 (1989) (granting law firm third-party standing to challenge, on existing
client‟s behalf, a drug forfeiture statute where the firm had a direct stake in $170,000 of client‟s forfeited
assets).

                                                         5
judge discretion to release such recordings, is invalid. But before we reach the statutory
interpretation issue, this case presents a question as to how a party with standing can properly
challenge a local rule.

       The Tennessee Supreme Court is vested with the authority to prescribe rules governing
the practice and procedure in all of the courts of this state. Tenn. Code Ann. § 16-3-402
(2009); State v. Best, 614 S.W.2d 791, 793 (Tenn. 1981). “Each of the other courts of this
state may adopt additional or supplementary rules of practice and procedure not inconsistent
with or in conflict with the rules prescribed by the supreme court.” Tenn.Code Ann. § 16-3-
407 (2009). Additionally, Tennessee Code Annotated § 16-2-511 and Rule 18 of the Rules
of the Supreme Court authorize trial courts to adopt local rules. Tenn. Code Ann. § 16-2-511
(2009) (“Uniform rules of practice may be promulgated in each district by the judges of the
district. The rules shall be consistent with the statutory law, the rules of the supreme court
and the rules of criminal and civil procedure.”); Tenn. R. Sup.Ct. 18 (“Each judicial district
may also adopt other uniform rules not inconsistent with the statutory law, the Rules of the
Supreme Court, the Rules of Appellate Procedure, the Rules of Civil Procedure, the Rules of
Criminal Procedure, the Rules of Juvenile Procedure, and the Rules of Evidence.”). “[L]ocal
trial courts are empowered to enact and enforce local rules as long as those rules do not
conflict with general law.” Tigg v. Pirelli Tire Corp., 232 S.W.3d 28, 35 (Tenn. 2007); see
also World Granite Co. v. Morris Bros., 222 S.W. 527, 528 (Tenn. 1920) (striking down a
local rule, which deprived defendant of the right to a jury trial under conditions that afforded
him such right under applicable statute).

       First, Tennessee appellate courts have, on a number of occasions, considered the
validity of local rules in the context of existing litigation. See, e.g., Smalling v. Smalling, No.
E2013-01393-COA-R10-CV, 2014 WL 285682, at *3 (Tenn. Ct. App. Jan. 24, 2014)
(holding a chancery court local rule invalid because it conflicted with an applicable statute);
Brown v. Daly, 884 S.W.2d 123-24 (Tenn. Ct. App. 1994) (finding a local rule null and void
to the extent it conflicted with the Tennessee Rules of Civil Procedure). That is to say,
parties negatively impacted by a local rule may raise the validity of the trial court‟s local rule
as an issue on appeal. In this case, however, Plaintiffs do not challenge Local Rule 8 in the
context of existing litigation but in a separate action brought against the juvenile court judge
and clerk.

      This Court has previously held that a declaratory judgment action may also be an
appropriate method of challenging a local rule. See Memphis Bonding Co., Inc. v. Criminal
Court of Tenn. 30th Dist., 490 S.W.3d 458, 463 (Tenn. Ct. App. 2015). The Tennessee
Declaratory Judgment Act grants courts of record the power to declare rights, status, and
other legal relations. Tenn. Code Ann. § 29-14-102 (2012). “The Act also conveys the
power to construe or determine the validity of any written instrument, statute, ordinance,
contract, or franchise, provided that the case is within the court‟s jurisdiction.” Colonial

                                                6
Pipeline Co., 263 S.W.3d at 837 (citing Tenn. Code Ann. § 29-14-103).2 It provides that any
person whose rights are affected by a statute “may have determined any question of
construction or validity arising under the . . . statute.” Tenn. Code Ann. § 29-14-103.

      We note that, in seeking declaratory relief, the better practice would have been to name
the Williamson County Juvenile Court as a defendant. See Memphis Bonding Co., Inc., 490
S.W.3d at 463 (favorably citing Stern v. U.S. Dist. Court for Dist. of Mass., 214 F.3d 4, 11
(1st Cir. 2000); Maynard v. U.S. Dist. Court for Cent. Dist. of California, 915 F.2d 1581
(Table) (9th Cir. 1990)) (considering challenge to a local rule where Shelby County Criminal
Court and ten of its judges were named as defendants). However, our research reveals no
such requirement under applicable law. Neither do we find Plaintiffs‟ decision to name
Judge Guffee and Clerk Hyden fatal. Although the chancery court based its dismissal of the
declaratory judgment action, in part, upon the doctrines of judicial immunity and quasi-
judicial immunity, we do not find a basis in our case law for applying the doctrine to shield
Defendants from challenges to local rules.3

       Alternatively, rather than challenging the local rule directly, a plaintiff with standing
may seek a writ of mandamus from a superior court in certain circumstances. Tennessee
Code Annotated § 29-25-101 grants the authority to chancellors to issue writs of mandamus.
Tenn. Code Ann. § 29-25-101 (2012) (“Circuit judges and chancellors have power to issue
writs of mandamus, upon petition or bill, supported by affidavit.”). Mandamus “is a civil
action and it grants a higher court supervisory authority to command an inferior court,
tribunal, board, corporation or person to perform a particular duty required by law.” 52 Am.
Jur. 2d Mandamus § 1. Our supreme court has described a writ of mandamus as “an
extraordinary remedy, whose purpose is to exert the revisory appellate power over the
inferior courts where there is no other plain, adequate, and complete method of obtaining the
relief to which one is entitled.” Meighan v. U.S. Sprint Commc’ns Co., 942 S.W.2d 476, 479
(Tenn. 1997). So, as is alleged here, where a judge acting in accordance with a local rule

        2
          Though neither the chancery court nor the parties addressed the issue, we note that the chancery court
did have jurisdiction to consider the validity of the local rule. See Harvey v. LaDuke, No. E2005-00533-COA-
R3-CV, 2006 WL 694640, at *2 (Tenn. Ct. App. Mar. 20, 2006) (considering the validity of a local rule of
general sessions court in the context of an appeal from a circuit court suit for mandamus, certiorari, and
declaratory judgment). But cf. Memphis Bonding Co., Inc., 490 S.W.3d at 464 (“[T]he chancery court does
not have subject matter jurisdiction to entertain an action for declaratory or injunctive relief regarding the
validity of local rules of the criminal court.”).

        3
           In addition, in seeking a writ of mandamus, Plaintiffs were required to name the trial court judge
upon whom they sought writ to issue. See Meighan v. U.S. Sprint Commc’ns Co., 942 S.W.2d 476, 479 (Tenn.
1997) (citing State v. Thompson, 102 S.W. 349, 351 (Tenn. 1907)) (declining to dismiss petition for writ of
mandamus because of the technical defects). We also note that Judge Guffee is the sole judge on the
Williamson County Juvenile Court and, as the amended complaint alleged, the author of Local Rule 8. Her
participation in this litigation was likely inevitable.

                                                       7
nevertheless acts in clear violation of a statute, a plaintiff with standing may seek a writ of
mandamus from a superior court ordering the lower court to comply with the statute.4

      Thus, the two methods at issue— requests for declaratory and mandamus relief—were
proper ways for Plaintiffs to challenge Judge Guffee‟s refusal to release the requested
recordings, but for either form of relief to be appropriate, the local rule must in fact conflict
with the statute. In other words, because the interpretation of the potentially conflicting
“general law” is at issue, a determination that Tennessee Code Annotated § 37-1-153 grants
Plaintiffs the right to obtain recordings of juvenile court proceedings is necessary for either
of Plaintiffs‟ claims to survive Defendants‟ motion to dismiss.

      In dismissing the complaint, the chancery court relied on a previous interpretation of
section 37-1-153 by the Tennessee Court of Criminal Appeals5 and found that Local Rule 8
does not conflict with the statute.6 We conclude, as did the chancery court, that Tennessee
Code Annotated § 37-1-153 does not entitle Plaintiffs to the requested recordings of juvenile
court proceedings.

       “Every application of a text to particular circumstances entails interpretation.” Antonin
Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 53 (2012) (citing
Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L. Ed 60 (1803)). Statutory
interpretation is a question of law, which we review de novo. Wallace v. State, 121 S.W.3d
652, 656 (Tenn. 2003). When interpreting statutory provisions, our goal is to “ascertain and
effectuate the legislature‟s intent.” Kite v. Kite, 22 S.W.3d 803, 805 (Tenn. 1997). When a
statute‟s language is unambiguous, we derive legislative intent from the statute‟s plain

        4
           In our view, the chancery court is a “superior court,” in this context, capable of issuing a writ of
mandamus against a juvenile court. Stambaugh v. Price, 532 S.W.2d 929, 932 (Tenn. 1976) (“We note certain
attributes of a juvenile court which, in our view, show that it is not „of equal dignity with circuit or chancery
courts.‟”). But see In re Brody S., No. M2015-01586-COA-R3-JV, 2016 WL 3096203, at *3 (Tenn. Ct. App.
May 24, 2016) (“With respect to matters of dependent and neglected children . . . the juvenile court is not an
inferior tribunal relative to the chancery court.”).

        5
          The chancery court relied on Berry v. State, in which the Court of Criminal Appeals concluded that
the right of inspection under section 37-1-153(a) extends only to “petitions and orders” and no other
documents within the file. 366 S.W.3d 160, 179 (Tenn. Crim. App. 2011) (citing Tenn. Code Ann. § 37-1-
153(c)).
        6
           The chancery court found, as an additional basis for dismissal, that issuing a writ of mandamus was
not appropriate because adequate alternative means of relief were available to Plaintiffs. Specifically, the order
states, “Plaintiff Reguli‟s clients in the underlying proceedings could have appealed Judge Guffee‟s decision to
Circuit Court after a final order was entered, or perhaps could have filed a petition for writ of certiorari to have
these issues addressed.” In their brief, Plaintiffs argue that appealing the issue to the circuit court does not
provide them with an adequate alternative remedy because de novo review limits the circuit court to
consideration of the case‟s merits. However, our resolution of this appeal renders consideration of this
additional issue unnecessary.
                                                         8
language. Carson Creek Vacation Resorts, Inc. v. Dep’t of Rev., 865 S.W.2d 1, 2 (Tenn.
1993). However, when a statute‟s language is subject to several interpretations, we also
consider the broader statutory scheme, the statute‟s general purpose, and other sources to
ascertain legislative intent. Wachovia Bank of N.C., N.A. v. Johnson, 26 S.W.3d 621, 624
(Tenn. Ct. App. 2000).

      As stated above, Tennessee Code Annotated § 37-1-153(a) permits “all files and
records of the court in a proceeding under this part” to be inspected by the parties. Tenn.
Code Ann. § 37-1-153(a). When read on its own, subsection (a) admittedly appears to entitle
Plaintiffs to inspect the requested recordings of court proceedings, but subsection (a) must be
read in conjunction with subsection (c). See Hill v. City of Germantown, 31 S.W.3d 234, 238
(Tenn. 2000) (citing Erwin v. Rose, 980 S.W.2d 203, 206 (Tenn. Ct. App. 1998) (explaining
two relevant subsections of the statute at issue should be read together)). Subsection (c)
provides:

       (c) Notwithstanding the provisions of this section, if a court file or record
       contains any documents other than petitions and orders, including, but not
       limited to, a medical report, psychological evaluation or any other document,
       such document or record shall remain confidential.

Tenn. Code Ann. § 37-1-153(c) (emphasis added).

        To find that Plaintiffs were entitled to recordings of juvenile court proceedings would
not be supported by the plain language of subsection (c). Although subsection (a) permits
inspection of “files and records,” the language of subsection (c) specifies that, besides
“petitions and orders,” any other “document or record” is excluded. See State v. Odom, 928
S.W.2d 18, 29 (Tenn. 1996) (“In construing a statute the Court must give effect to every
word, phrase, clause, and sentence of the act to achieve the legislature‟s intent.”); Reading
Law, 132 (stating the use of the term “include” does “not ordinarily introduce an exhaustive
list). Further, the language of the statute as a whole makes clear that, except under certain
limited circumstances, the legislature intended for juvenile court files and records to be kept
confidential. See Tenn. Code Ann. § 37-1-153(a) to (d); see also Berry v. State, 366 S.W.3d
at 177-78 (“The unambiguous language of the statutes establishes that juvenile court records
are to remain confidential except under certain limited circumstances.”). This intent is
consistent with the express statutory purpose of providing for the protection of children
coming within the juvenile court‟s jurisdiction. Tenn. Code Ann. § 37-1-101(a)(1) (2014).

       Therefore, Judge Guffee‟s decision, relying on Local Rule 8, not to release the
recordings did not violate Tennessee Code Annotated § 37-1-153. As such, the chancery
court properly dismissed the claims of Ms. Harris, Ms. McLauren, and Mr. Nalepka for
declaratory and mandamus relief.

                                              9
                                   III. CONCLUSION

      For the foregoing reasons, we affirm the chancery court‟s dismissal of Plaintiffs‟
complaint.


                                               _________________________________
                                               W. NEAL MCBRAYER, JUDGE




                                          10